      Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

DARRELL D. KILLENS,                    )
                                       )
             Plaintiff,                )
                                       )
      v.                               )       CV 319-087
                                       )
CPT. SID ANDREWS; LT. BARRENTINE; )
and SGT. DANIELS,                      )
                                       )
             Defendants.               )
          _________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            _________________________________________________________

       Plaintiff, formerly incarcerated at Dodge County Jail in Eastman, Georgia, is

proceeding pro se in this civil rights case. Discovery is complete, and Defendants have

moved for judgement on the pleadings and summary judgment. (Doc. nos. 36, 50.) On

December 2, 2020, the Court issued a Report and Recommendation (“R&R”) recommending

Defendants’ motion for judgment on the pleadings be granted in part and denied in part. For

the reasons set forth below, the Court VACATES the December 2nd R&R, (doc. no. 48),

REPORTS and RECOMMENDS this case be DISMISSED without prejudice under the

conditions described herein, and Defendants’ motion for judgement on the pleadings, (doc.

no. 36), and motion for summary judgment, (doc. no. 50), be DENIED AS MOOT.

I.     BACKGROUND

       The amended complaint alleges claims for deliberate indifference to serious medical

needs, retaliatory transfer, denial of access to courts, excessive force, and failure to intervene
        Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 2 of 7




against Defendants Sheriff Lynn Sheffield, Captain. Sid Andrews, Lieutenant Barrentine, and

Sergeant Daniels. (See generally doc. no. 27.) Upon screening the in forma pauperis

(“IFP”) complaint, the Court dismissed the retaliation claim against Sheriff Sheffield, the

deliberate indifference to serious medical needs claim against Captain Andrews, and the

denial of access to courts claim against Captain Andrews and Sheriff Sheffield. (Doc. nos.

29, 41, 45.)

        The Court warned Plaintiff he must keep the Court informed of his address or risk

dismissal of his claims. (Doc. no. 4, p. 3.) Defendants answered the amended complaint,

and the Clerk of Court entered a scheduling notice setting deadlines for the case. (Doc. nos.

33-35.) Defendants moved for judgment on the pleadings. (Doc. no. 36.) On December 2,

2020, the undersigned recommended granting in part and denying in part Defendants’ motion

for judgment on the pleadings, and ordered the parties to file any objections by December 21,

2020.    (Doc. nos. 48-49.)      On December 21, 2020, Defendants filed their motion for

summary judgment. (Doc. no. 50.)

        Plaintiff failed to object to the R&R dated December 2, 2020, and he failed to respond

to Defendants’ motion for summary judgment. On December 22, 2020, the U.S. Postal

Service returned the R&R and accompanying Order as undeliverable, noting Plaintiff was no

longer incarcerated at Dodge County Jail. (Doc. no. 54.) Plaintiff has still not filed a change

of address notification, leaving the Court with a stagnant case in which no communication

with Plaintiff seems possible.

II.     DISCUSSION

        A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to
                                            2
      Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 3 of 7




comply with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v.

Ala. Dep’t of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District

courts possess the ability to dismiss a case . . . for want of prosecution based on two possible

sources of authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their

dockets.”). Moreover, the Local Rules of the Southern District of Georgia dictate that an

“assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any action for

want of prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of

any order of the Court; or [a]ny other failure to prosecute a civil action with reasonable

promptness.” Loc. R. 41.1 (b) & (c). Finally, dismissal without prejudice is generally

appropriate pursuant to Rule 41(b) where a plaintiff has failed to comply with a court order,

“especially where the litigant has been forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t,

331 F. App’x 654, 655 (11th Cir. 2009) (per curiam) (citing Moon v. Newsome, 863 F.2d

835, 837 (11th Cir. 1989)).

       Here, in violation of court orders, Plaintiff has failed to keep the Court informed of

his address. The Court warned Plaintiff failure to comply with this requirement would result

in an election to have his case dismissed, and thus, Plaintiff’s actions have presented the

Court with a de facto motion to voluntarily dismiss the case. Nevertheless, the Court is

mindful Defendants have filed motions for judgment on the pleadings and summary

judgment.

       Under Federal Rule of Civil Procedure 41(a)(2), unless otherwise specified in the

Court’s ruling, dismissal is without prejudice and “on terms that the court considers proper.”

Fed. R. Civ. P. 41(a)(2). The Court has broad discretion to determine whether voluntary
                                          3
      Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 4 of 7




dismissal under Rule 41(a)(2) should be granted. Potenberg v. Boston Scientific Corp., 252

F.3d 1253, 1255-56 (11th Cir. 2001). “In most cases, a voluntary dismissal should be

granted unless the defendant will suffer clear legal prejudice, other than the mere prospect of

a subsequent lawsuit, as a result. The crucial question to be determined is, “Would the

defendant lose any substantial right by the dismissal.” Id. at 1255 (citations and internal

quotations omitted). The rule allows the court to implement curative conditions so that a

voluntary dismissal does not inequitably impact the opposing party. McCants v. Ford Motor

Co., 781 F.2d 855, 856 (11th Cir. 1986). In making its decision, the Court should “weigh the

relevant equities and do justice between the parties in each case, imposing such costs and

attaching such conditions as are deemed appropriate.” Id. at 857; see also Arias v. Cameron,

776 F.3d 1262, 1272 (11th Cir. 2015) (same).

       Moreover, even though a case has proceeded to the summary judgment stage and a

voluntary dismissal may be an attempt to avoid an adverse summary judgment ruling, such a

procedural posture, particularly in the absence of bad faith, does not amount to plain legal

prejudice.   Potenberg, 252 F.3d at 1257-58.       “Neither the fact that the litigation has

proceeded to the summary judgment stage nor the fact that the plaintiff’s attorney has been

negligent in prosecuting the case, alone or together, conclusively or per se establishes plain

legal prejudice requiring the denial of a motion to dismiss.” Id. at 1256. Indeed, the

Eleventh Circuit has declined to impose a bright-line rule to prevent granting a Rule 41(a)(2)

voluntary dismissal without prejudice when there is a pending summary judgment motion.

Arias, 776 F.2d at 1273. However, a Rule 41(a)(2) dismissal without prejudice is usually not

allowed “after the defendant has been put to considerable expense preparing for trial, except


                                               4
      Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 5 of 7




on condition that the plaintiff reimburse the defendant for at least a portion of his expenses of

litigation.” McCants, 781 F.2d at 860.

       Having weighed the interests of Defendant against the de facto request for dismissal,

the Court concludes dismissal without prejudice should be granted in accordance with the

following terms. First, Plaintiff assumes the responsibility for pursuing any future case in

accordance with all applicable rules, statutes, and case law, including but not limited to the

applicable statute of limitations. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(“[O]nce a pro se IFP litigant is in court, he is subject to the relevant law and rules of court,

including the Federal Rules of Civil Procedure.”).

       Second, the recommendation for dismissal without prejudice is hereby conditioned on

the payment of costs to Defendants as contemplated by Rule 41(d) should Plaintiff later

decide to refile his case. “Where the ‘practical prejudice’ of expenses incurred in defending

the action can be ‘alleviated by the imposition of costs or other conditions,’ the district court

does not abuse it ‘broad equitable discretion’ by dismissing the action without prejudice.”

Potenberg, 252 F.3d at 1260. If a plaintiff who previously dismissed his case in any court

files another action based on or including the same claim against the same defendant, the

plaintiff may be ordered to pay all or part of the costs of the prior case, and the Court can

stay the proceedings in the new case until the plaintiff has complied. Fed. R. Civ. P. 41(d).

If Plaintiff decides to refile against Defendants Andrews, Barrentine, or Daniels in the future,

he must disclose this civil action and pay all costs incurred by the defense in this civil action.

See Potenberg, 252 F.3d at 1260 (approving of dismissal without prejudice conditioned on

payment of costs to defendant if plaintiff later refiled).


                                                 5
       Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 6 of 7




       In the refiled civil action, any Defendant named in this case shall submit a bill of

costs within the time required for the filing of its responsive pleading to the refiled

complaint. The Court shall review said bill and enter an order determining the reasonable

amount of costs to be paid by Plaintiff. The refiled civil action shall be stayed for thirty days

thereafter. Plaintiff shall pay all such costs within this thirty-day period, and failure to do so

shall constitute just cause for dismissal. See Hill v. Ford Motor Co., No. 408CV012, 2008

WL 2811309, at *2 (S.D. Ga. July 21, 2008) (conditioning voluntary dismissal on pre-

payment of costs in any refiled action and enjoining proceeding with refiled case until cost

issue resolved). Defendants shall file their responsive pleading to the complaint within thirty

days of receiving payment from Plaintiff.

       Third, Defendants may refile the current motion for judgement on the pleadings and

summary judgment motion “as is” at any time in the refiled action, without the need to make

any changes whatsoever other than attaching as a cover page the new caption. Plaintiff shall

have the right to submit a brief in opposition to any such motion, but shall not contend that

the motion is premature and/or that additional discovery is necessary prior to a summary

judgment ruling.

III.   CONCLUSION

       For the reasons set forth above, the Court VACATES the December 2nd R&R, (doc.

no. 48), REPORTS and RECOMMENDS this case be DISMISSED without prejudice

under the conditions described herein, and the motions for judgment on the pleadings and




                                                6
     Case 3:19-cv-00087-DHB-BKE Document 55 Filed 01/12/21 Page 7 of 7




summary judgment be DENIED AS MOOT, (doc. nos. 36, 50.)

      SO REPORTED and RECOMMENDED this 12th day of January, 2021, at Augusta,

Georgia.




                                       7
